In a negligence action to recover damages for personal injuries of the infant plaintiff, etc., plaintiffs appeal from a judgment of the Supreme Court, Suffolk County, entered February 23, 1971, which dismissed their Complaint, upon a jury verdict. Judgment reversed, on the law and in the interests of justice, and new trial granted, with costs to abide the event. The infant plaintiff, Dorothy Kojala, was a passenger in an automobile owned by defendant Horner and driven by defendant Dickson. The automobile ran off the road and collided with a tree; Dorothy Kojala thereby suffered injuries. In his opening to the jury, defendants’ counsel claimed that the attorney of record for plaintiffs had asked defendant Dickson in her home to sign a false *1017and collusive statement. At the trial it developed that the attorney of record for plaintiffs did not visit defendant Dickson. Although the trial court struck any testimony concerning the visit, we are of the opinion that the opening remarks of defendants’ counsel, which of course constituted a serious charge of unethical conduct, could not be easily erased from the minds of the jury. Since the issues in the case were close and vigorously contested, the interests of justice require a new trial. Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.